Citation Nr: 1454314	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  09 38-679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for a back disability, to include osteoarthritis and a back strain.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1982 and from June 1984 to May 1997.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision of the Boston, Massachusetts, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied service connection for osteoarthritis and rejected the Veteran's request to reopen his claim for entitlement to service connection for a back strain.

Throughout adjudication by the RO, the issue of entitlement to service connection for a back disability was split into separate issues; one issue being entitlement to service connection for osteoarthritis and the other being entitlement to service connection for a back strain.  These two issues have been combined into a single issue.  

In the informal hearing presentation, the Veteran's representative contends that the osteoarthritis can coexist with other types of arthritis, such as rheumatoid, and seeks to be rated for those disabilities as well.  He states that the Veteran wants to be rated accurately and awarded the highest rating allowed by law.  

Claims for those disabilities have been raised and adjudicated by the RO; they are not before the Board.  As service connection is being granted, the RO may rate it under multiple diagnostic codes if such is warranted.

In February 2009 the Veteran requested a hearing before a Veterans Law Judge but in March 2010 he withdrew his hearing request. 







FINDINGS OF FACT

1.  Service connection for a back disability was initially denied in a January 1998 rating decision on the bases that the Veteran did not have a currently diagnosed disability and there was no indication of a causal relationship to service.  The Veteran did not appeal this decision, and it became final.  

2.  Evidence received since the January 1998 denial was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating his claim for service connection.

3.  The Veteran's back disability is related to active service.


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of entitlement to service connection for a back disability, to include osteoarthritis and a back strain, have been met.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a) (2014).

2.  The criteria for service connection for a back disability are met.  38 U.S.C.A. §§ 1110, 1131, 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Service connection for a back condition was denied in a January 1998 rating decision on the basis that the Veteran did not have a currently diagnosed disability and there was no causal relation to service.  The Veteran did not initiate an appeal of this decision, and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.
The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See 38 U.S.C.A. § 5108; Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

At the time the prior decision became final, the only evidence of record was the Veteran's service treatment records, which were silent in terms of any complaints of, or treatment for, back pain.  

In October 2008, the Veteran submitted private treatment records from the Lahey Clinic Medical Center (Lahey Clinic).  The records indicate that the Veteran has a current diagnosis of osteoarthritis of the lumbar and cervical spine.

Because the Lahey Clinic treatment records were not before the VA at the time of the Veteran's pervious denial, they are new.  As they provide evidence that the Veteran has a currently diagnosed back disability, they speak to one reason for the previous denial of service connection.  They are material.

Reopening the Veteran's claim for service connection for a back disability is warranted.




Service Connection 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In June 2001, a doctor from the Lahey Clinic diagnosed the Veteran with osteoarthritis of his back.  The current disability criterion is met.

The Veteran's service treatment records are silent as to any complaints of, or treatment for, a back disability.

The Veteran served a decorated 16 year career.  His DD 214 demonstrates that he served in the United States Army Special Forces and earned a number of awards, most relevant being the Bronze Star Medal, Combat Infantryman Badge, and Master Parachute Medal.

As the Veteran has not specifically contended that he injured his back in combat, the presumptions for injuries sustained in combat are not available.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Rather, the Veteran contends that his back was injured while performing hundreds of parachute jumps.  Jump logs, received by VA in December 2009, document over 600 parachute jumps.  

An April 2010 buddy statement by J.P., who served alongside the Veteran, states that throughout the Veteran's 600 plus parachute jumps he suffered numerous broken bones, joint sprains, back sprains, pulled muscles, and various soft tissue injuries.  Many injuries went untreated and undocumented due to the nature and conditions of Special Forces operations.

Given the Veteran's lengthy and meritorious military history, his supporting documentation, and supporting buddy statement, the Board finds the Veteran to be credible.  Resolving reasonable doubt in favor of the Veteran, the in-service incurrence criterion is met.  38 C.F.R. § 3.102.

The Veteran underwent a VA examination in September 2008.  The examiner reviewed his medical history and noted that since 1991 his joint pain has been diagnosed as osteoarthritis, rheumatoid arthritis, and fibromyalgia.  Over the years he received intermittent treatment with anti-inflammatory and pain medications at the Lahey Clinic.

The examiner's own review of the Veteran resulted in no clear diagnosis or cause for the joint pain.

An October 2009 letter from Doctor S.P. of the Lahey Clinic provided a positive nexus opinion.  The Doctor initially met with the Veteran in February of 2009 and from that point forward has continued to treat him for various forms of arthritis.  She found that the arthritis affects multiple areas of his body, including his cervical and lumbar spine.  Doctor S.P. stated that it is her medical opinion that the osteoarthritis from which the Veteran suffers is either the result of, or was exacerbated by, the physical demands from his Army experience, in particular the hundreds of parachute jumps and the strenuous training he did on a daily basis.

As there is evidence of a nexus between the Veteran's back disability and his active service, and there is not a preponderance of evidence to the contrary, service connection for a back disability is warranted.

The Board notes that the Veteran is already service connected for polyarthritis of the lumbosacral spine.








ORDER

Service connection for a back disability is granted.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


